For the reasons given by me In re Irvin and In reMeroney, I am of opinion that the petitioner is entitled to exemption. In those cases (see note*) I considered the subject fully, (60)  although I was not aided by the argument of counsel. The subject has been fully argued before the Court, and I have reviewed my opinion previously given, with an anxious wish to decide the question *Page 21 
according to the proper construction of the act of Congress. The     (61) argument and my consultation with Judge Battle confirm my judgment as to the correctness of the views taken by me in those cases, and I refer to the opinions filed by me as the ground of my   (62) present conclusion.
* Note — IN RE IRVIN.